DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 07/02/2020.
Claims 1-16 are pending with claims 1 and 9 as independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi et al. (US 2016/0112875, pub. 04/21/2016, hereinafter as Kasravi) in view of Old Guy Geek (Microsoft Your Phone App-Make Cell Phone Calls from your Desktop or Laptop, published in YouTube 10/10/2019, hereinafter as Geek, pages 1-6) in view of Newell (US 2013/0117742, pub. 05/09/2013).

As per claim 1, a method comprising: 
outputting, from a server, an integrated interface to be displayed in a browser including a text-based interface of an application and an interface for a virtual mobile device separate from the text-based interface, wherein the virtual mobile device emulates operations and a user interface of a specific type of hardware mobile device; (Kasravi discloses in [0010-0024] “a system and method that replicates the functionality of a missing mobile phone via a browser and phone emulator on any internet-connected computer… the phone emulator 327 may include simultaneous view of both a main window 328a and an auxiliary input window 328b… a registered user 202, who normally operates the mobile phone device 205, can now replicate all or substantially all functionality, including data and media access, provided by the mobile phone through the browser and web-based interface 225.” The phone emulator 327 represents an integrated interface including window 328a as a virtual mobile device and the auxiliary input window 328b represents a text-based interface. See fig. 3D. “The phone emulator 127 is configured to substantially duplicate and closely resemble the look, feel, and behavior of a mobile phone.” As indicated in [0013]. See fig. 2)
Kasravi discloses in [0016] “the imported communication identifier 208 of the mobile device 205 may be utilized for remote telecommunication including the ability to make and receive phone calls using the same communication identifier associated with the mobile phone 205… future telephonic calls to primary communication identifier are automatically forwarded to the secondary communication identifier and retrieved by the user via browser 225… the user may make and receive phone calls and SMS/MMS messages (i.e., telecommunication functionality), via VoIP 230 and browser 225, using the secondary communication identifier (although transparent to the user).”
Yet, Kasravi does not explicitly disclose
receiving, at the server, an indication of a communication from a mobile device of a customer; obtaining, at the server, a customer name associated with the mobile device based on at least one from the group consisting of: a certificate that includes the customer name retrieved by the server from a third party server, and a database record that includes the customer name that is retrieved by the server from a database; and displaying the obtained customer name on the virtual mobile device portion of the integrated interface in association with the communication from the mobile device of the customer. However, Geek, in an analogous art, discloses in ([pages 5-6] receiving a phone call from a user, wherein the receiving indicated by “incoming call” indicator in page 6. A name of the user who initiated the incoming call is indicated by “Lori” as shown in page 6. Geek does not disclose the third party server. However, it is obvious that the third party server may be the telecommunication service provider 215 as indicated in [0014]. See fig. 2. The name of the user who initiated the incoming call may be retrieved from the mobile phone contact app that may be read by the virtual mobile phone application 207. See fig. 2. The name of the user who initiated the incoming call is displayed on overlay integrated to the virtual mobile phone app. See page 6)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kasravi with the teaching of Geek because “recent improvements in the computing power, mobile display technologies and connection speeds of mobile devices, combined with the continued decreases in hardware costs, have made powerful mobile devices available even to the general public for personal use. More and more individuals personally own powerful mobile devices, such as smartphones, that, in addition to serving as a cellular phone, can be used in many of the same ways as a desktop or a laptop, such as 

As per claim 2, the rejection of the method of claim 1 is incorporated and further wherein the obtaining the customer name further comprises: 
obtaining, at the server, the customer name from at least one selected from the group consisting of: a first database record from a mobile terminated service provider database, a second database record from a mobile originated service provider database, a third database record from a telephone system database, and a fourth database record from a third party communication database; (Kasravi discloses in [0014-0016] “the web-based interface 225, which runs on the surrogate computing device 220, is capable of utilizing the phone data stored on the VMP host database 212 to simulate the mobile phone 205 by providing for: access to contacts, calendar items and other data associated with the mobile device 205, emulation of applications, playback of music and video, and display of pictures associated with mobile device 205 for example.”). 

As per claim 3, the rejection of the method of claim 1 is incorporated and further wherein the obtaining the customer name further comprises: obtaining, at the server, the customer name from an aggregator of a mobile terminated service provider and a mobile originated service provider; (Kasravi discloses in [0014-0016] “The personal phone data 206 of the mobile phone is associated with an operating user contacts 206b, task items 206c, short messaging service (SMS)/multimedia message service (MMS) messages 206d, notes 206e, media (pictures/video/music) 206f, phone records/call history 206g, user phone settings 206h, applications 206i, and files 206j…the web-based interface 225, which runs on the surrogate computing device 220, is capable of utilizing the phone data stored on the VMP host database 212 to simulate the mobile phone 205 by providing for: access to contacts, calendar items and other data associated with the mobile device 205, emulation of applications, playback of music and video, and display of pictures associated with mobile device 205 for example.”). 

As per claim 4, the rejection of the method of claim 1 is incorporated and further wherein the user interface emulated by the virtual mobile device is different based on a specific type of operating system version of the hardware mobile device; (Kasravi discloses in [0017 and 0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the The server collects OS information and matches the user interface according to the collected information). 

As per claim 5, the rejection of the method of claim 1 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on the specific type of hardware mobile device; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.”). 

As per claim 6, the rejection of the method of claim 1 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on a specific type of operating system version of the hardware mobile device; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface  The server collects OS information and matches the user interface according to the collected information). 

As per claim 7, the rejection of the method of claim 1 is incorporated and the method further comprising: receiving, at the server, a selection for the specific type of hardware mobile device from a plurality of hardware mobile devices, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of hardware mobile device; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.”). 

receiving, at the server, a selection for a specific type operating system version of the hardware mobile device, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of operating system version; (Kasravi discloses in [0023] “phone interface information relating to the operating system of the mobile phone may be collected by the VMP application running on the mobile phone. The VMP host server may then match the phone interface information with an associated virtual phone emulator. For example, given the phone interface information, the VMP host server may activate an emulator resembling an iOS (Apple.RTM. mobile operating system) or Android (Google.RTM. mobile operating system) operating interface. FIG. 30 depicts an application launcher as the main window 328a. Accordingly, an operating user on the client device may select any application icon thereon so as to launch a corresponding application as if operating the actual mobile device.” The server collects OS information and matches the user interface according to the collected information). 

As per claim 9, a method comprising: 
outputting, from a server, an integrated interface to be displayed in a browser including a text-based interface of an application and an interface for a virtual mobile device separate from the text-based interface, wherein the virtual mobile device emulates operations and a user interface of a specific type of a hardware mobile device; (rejected based on rationale used in rejection of claim 1)
receiving, at the server, an indication of a selection from the integrated interface of the browser for one or more communication operations of the virtual mobile device to transmit a communication from the virtual mobile device to a mobile device of a customer; (rejected based on rationale used in rejection of claim 1)
obtaining, at the server, an enterprise name to be displayed on the mobile device of the customer based on a database record that includes the enterprise name retrieved by the server from a database; (rejected based on rationale used in rejection of claim 1) and 
transmitting the obtained enterprise name to the mobile device of the customer to be displayed in association with the communication between the virtual mobile device and the mobile device of the customer; (rejected based on rationale used in rejection of claim 1. The enterprise name may be interpreted as the name of customer/user who initiated the incoming call). 

As per claim 10, the rejection of the method of claim 9 is incorporated and further wherein the transmitting the enterprise name further comprises: transmitting the enterprise name to at least one selected from the group consisting of: a database of certificates that provides a certificate that includes the enterprise name, a mobile terminated service provider database, a mobile originated service provider database, a third party system database, and a fourth database record from a third party communication database; (rejected based on rationale used in rejection of claim 2). 

wherein the transmitting the enterprise name further comprises: transmitting the enterprise name to an aggregator of a mobile terminated service provider and a mobile originated service provider; (rejected based on rationale used in rejection of claim 3). 

As per claim 12, the rejection of the method of claim 9 is incorporated and further wherein the user interface emulated by the virtual mobile device is different based on a specific type of operating system version of the hardware mobile device; (rejected based on rationale used in rejection of claim 4). 

As per claim 13, the rejection of the method of claim 9 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on the specific type of hardware mobile device; (rejected based on rationale used in rejection of claim 5). 

As per claim 14, the rejection of the method of claim 9 is incorporated and further wherein the operations emulated by the virtual mobile device are different based on a specific type of operating system version of the hardware mobile device; (rejected based on rationale used in rejection of claim 6). 

As per claim 15, the rejection of the method of claim 9 is incorporated and the method further comprising: receiving, at the server, a selection for the specific type of hardware mobile device from a plurality of hardware mobile devices, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of hardware mobile device; (rejected based on rationale used in rejection of claim 7). 

As per claim 16, the rejection of the method of claim 9 is incorporated and the method further comprising: receiving, at the server, a selection for a specific type of operating system version of the hardware mobile device, wherein the virtual mobile device emulates operations and the user interface of the selected specific type of operating system version of the hardware mobile device; (rejected based on rationale used in rejection of claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        02/10/2022

/SHAHID K KHAN/Examiner, Art Unit 2178